The opinion of the court was delivered by
Dixon, J.
The plaintiff sued to recover compensation for injuries caused by the derailing of the defendant’s car, in which she was a passenger, on October 23d, 1897. Among the effects which, at the trial in April, 1898, she claimed had resulted from the accident, was a nervous condition unfitting her for her usual employment. On cross-examination of the plaintiff she testified that she had married on March 2d, 1897, but-was not living with her husband, and defendant’s counsel then proposed to ask her whether there had been any difficulty in family matters between herself and husband, in order to lead the jury to the belief that her nervous condition sprang from this cause rather than from the accident. Counsel for the plaintiff having objected, the court excluded the inquiry, the defendant took exception and has assigned error thereon.
We think the inquiry was legitimate. Counsel for the defendant disavowed any intention of going' into details, and therefore nothing in the nature of confidential communications between husband and wife was to be exposed. With that limitation we do not see why the defendant had not a right to make the inquiry proposed. A woman’s nervous condition may undoubtedly be caused by domestic 'trouble, and if it appeared that the plaintiff had such trouble, resulting in a separation from her husband within a year after marriage, the jury might reasonably conclude that her nervous condition was traceable to that source, and so was not attributable to the accident as an element of damage for which compensation should be awarded.
For this error the judgment must be reversed and the record remitted for a venire de novo.